DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is a response to communications dated 02/03/2021.  Claims 1-14 are still pending in the application.

Information Disclosure Statement
The information disclosure statement filed 12/17/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of “a transmitter configured to transmit a control plane data back-off timer to restrict only a request from a UE (User Equipment) for data transmission via Control Plane CIoT (Cellular Internet of Things) EPS (Evolved Packet System) Optimization, under overload conditions from data transfer via a Control plane,” structurally and functionally interconnected in a manner as claimed.


Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Griot et al. (US 10,750,400).  
Gupta et al. (US 2020/0196186).
Kim et al. (US 2021/0084528).
Ianev et al. (US 2019/0141563).
Ianev et al (US 2020/0037203).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 8, 2021